DETAILED ACTION
Notice to Applicant
In the amendment dated 6/3/2022, the following has occurred: Claim 1 has been amended; Claim 2 has been canceled.
Claims 1, 3, and 4 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1, 3, and 4 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to require “wherein the ventilation passage is formed in the cover, and the ventilation passage is provided with a rib that protrudes toward the connection member and that extends vertically from the intake port side to the exhaust port side.” As Applicant points out in the arguments submitted 6/3/2022, the previously cited prior art, Nishida (US 2009/0061305) and Kawakami (US 2016/0111762) do not teach this feature in combination with the others. 
	Nishida teaches a horizontal stack of cells with a ventilation passage running horizontally but having an intake port and exhaust port vertically displaced from each other. It does not, however, teach the vertically running rib from the intake to the exhaust, as the claim appears to require a vertically running ventilation passage. Nishida has ventilation passage ribs running transversely to the flow path. Kawakami does not teach a rib at all. 
	Longitudinal ventilation ribs were not new in themselves. US Patent No. 9,252,407, for example, teaches a ventilation passage with ribs running horizontally along the top of a battery pack for venting gases, though not cooling with intake/outtake. US 2010/0255360 to Umemoto teaches a ventilation passage along the top of a battery pack with ribs that run in the direction of fluid flow, the ribs extending upwards toward the passage ceiling, though the cells are horizontally stacked. WO/2014192087, previously cited in the IDS of 6/19/2018, teaches a vertical stack of battery cells with a fluid passage. US 2017/0077566 teaches a coolant passage arranged on top of a horizontal stack of batteries, though the bus connectors are arranged outside the cooling passage. But there does not appear to be sufficient motivation, teaching, or rationale in the prior art of record to arrive at the instantly claimed combination of features, including the vertical rib running along the length of a ventilation passage from intake to exhaust, with cell connectors therein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723